Citation Nr: 0206743	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  98-10 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for left foot, status 
post bunionectomy with pes planus and scars, rated as 10 
percent disabling, effective September 1, 2000.

3.  Entitlement to an increased rating for right foot, status 
post bunionectomy with pes planus and scars, rated as 10 
percent disabling, effective September 1, 2000.

4.  Entitlement to an increased rating for bilateral, status 
post bunionectomy with pes planus and scars, evaluated as 10 
percent disabling prior to September 1, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1975 to September 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
bilateral pes planus with scars and bunionectomy rated as 10 
percent disabling; denied service connection for a 
psychiatric disorder; and denied service connection for a 
right knee disorder.  The veteran perfected his appeal as to 
the first 2 issues only.  Since a substantive appeal was not 
received as to the issue of service connection for a right 
knee disorder, that issue is not in appellate status and 
before the Board at this time.  

In a March 2000 rating decision, in pertinent part, the RO 
separated the veteran's bilateral foot disability into 2 
separately rated disabilities: left foot, status post 
bunionectomy with pes planus and scars and right foot, status 
post bunionectomy with pes planus and scars.  Each was 
assigned a 10 percent rating.  

The Board notes that during the course of the appeal, the 
issue of entitlement to special monthly compensation has been 
denied on several occasions.  The veteran has not appealed 
any of these determinations.  In addition, the veteran raised 
the issue of service connection for PTSD.  It appears that 
this issue is under development at the RO.  Nevertheless, the 
Board refers this matter to the RO for appropriate action.  




FINDINGS OF FACT

1.  The veteran has an adjustment disorder which is not 
related to service and was not present for over 10 years 
after the veteran's separation from service.  

2.  A psychiatric disability is not attributable to a 
service-connected disease or injury.

3.  The veteran's left foot disability characterized as left 
foot, status post bunionectomy with pes planus and scars, is 
manifested by mild pes planus, severe hallux valgus/hallux 
rigidus and has caused the veteran to develop bunions and 
corns requiring surgery.  

4.  The veteran's right foot disability characterized as 
right foot, status post bunionectomy with pes planus and 
scars, is manifested by mild pes planus, severe hallux 
valgus/hallux rigidus and has caused the veteran to develop 
bunions and corns requiring surgery.  

5.  Bilateral status post bunionectomy with pes planus and 
scars, is manifested by mild pes planus, severe hallux 
valgus/hallux rigidus and has caused the veteran to develop 
bunions and corns requiring surgery.  The disability has not 
significantly changed during the appeal.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder other than PTSD was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2001).  

2.  A psychiatric disability is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2001).

3.  Bilateral status post bunionectomy with pes planus and 
scars were each 10 percent disabling prior to September 1, 
2000.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Code 5280 (2001).

4.  The criteria for a rating in excess of 10 percent for 
left foot, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic 
Code 5280 (2001).

5.  The criteria for a rating in excess of 10 percent for 
right foot, status post bunionectomy with pes planus and 
scars, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic 
Code 5280 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
September 1997 rating decision; June 1998 rating decision; 
June 1998 statement of the case; March 2000 rating decision; 
and March 2002 supplemental statement of the case, of the 
reasons and bases for the denial of his claims.  The Board 
concludes that the discussions in the rating decisions, 
statement of the case, and supplemental statement of the 
case, informed the veteran of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, pertinent VA and private medical records have been 
obtained.  In addition, the veteran was afforded a VA 
examination in September 2000.  The Board finds that this 
evidence complies with 38 C.F.R. § 3.326 and VCAA.  The 
veteran has not referenced any unobtained evidence that might 
aid his claims or that might be pertinent to the bases of the 
denial of his claims.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claims.  In short, the Board finds that the veteran 
has been given adequate notice of the need to submit evidence 
or argument and that he is not prejudiced by this decision. 


Background

The veteran had active service from May 1975 to September 
1977.  On July 26, 1977, the veteran was seen at the mental 
health clinic for situational stress reaction.  In August 
1977, he underwent a bilateral bunionectomy.  At the time of 
his separation examination, the veteran reported that he had 
been seen for situational stress reaction, but current 
psychiatric evaluation was negative for any abnormalities.  
The veteran's history of bunionectomies was noted as was 
residual scarring.  

Following service, in November 1977, the veteran was afforded 
a VA examination.  It was confirmed that the veteran had 
undergone a bilateral bunionectomy during service and had 
residual scarring.  No psychiatric symptomatology was 
reported nor was a psychiatric disease diagnosed.  

In a December 1977 rating decision, service connection was 
grated for residuals scars of bilateral bunionectomies.  A 
non-compensable rating was assigned effective from September 
1977.

Thereafter, the veteran was seen by a private physician for 
feet complaints.  In February 1981, he was afforded another 
VA examination.  It was confirmed that the veteran's 
postoperative bunionectomies were symptomatic and he had pes 
planus.  No psychiatric symptomatology was reported nor was a 
psychiatric disease diagnosed.  

In an August 1981 rating decision, an increased rating of 10 
percent was assigned for scars, residuals of bunionectomies, 
bilateral, effective from May 1980.

Thereafter, the veteran continued to be evaluated by VA and 
private physicians for his bilateral foot disability.  The 10 
percent rating was confirmed and continued over the years.  
In addition, the veteran was assigned temporary total ratings 
following periods of hospitalization and convalescence with 
regard to his bilateral foot disability.  His bilateral 
disability was also noted to include pes planus and was 
recharacterized as scars, bunionectomy, bilateral, with pes 
planus.  It was also rated as 10 percent disabling under 
Diagnostic Code 5276, for pes planus.  The veteran did not 
complain of psychiatric symptomatology nor was a psychiatric 
disease diagnosed for many years.  

In January 1997, the veteran's claim for an increased rating 
for his bilateral foot disability was received.  In May 1997, 
his claim for service connection for an acquired psychiatric 
disorder was received.  

In conjunction with his service connection claim, VA and 
private medical records were received.  The VA records show 
that the veteran was hospitalized for about 3 weeks in 
November 1977 following a violent outburst toward his wife.  
It was noted that the veteran had been out of the service 
since September 1977 and since that time, he had been 
involved in marital discord with his wife.  During his 
hospitalizations, the veteran underwent rather extensive 
psychological testing.  He was diagnosed as having passive 
aggressive personality with battering syndrome.  

A review of the private medical records from Group Health 
Cooperative, which were dated from 1989 to 1992, shows that 
in 1989, the veteran reported having difficulties at work and 
in his personal relationships.  He did not report that he had 
any problems while he was in the service or within the year 
following his discharge from the service.  Mental status 
examination resulted in an assessment of "phase of life 
problem or other like circumstance, marital separation, in 
personal crisis around job and life direction."  The 
examiner made no comments regarding the veteran's psychiatric 
state while he was serving in the military.  In 1991, the 
veteran was again seen for difficulties at work and in his 
personal relationships.  At that time, he reported that he 
had been in the service for 2 years, but took an honorable 
discharge because he was "unable to cope with it."  Mental 
status examination resulted in a diagnosis of adjustment 
disorder with mixed disturbance of emotion and conduct.  It 
was noted that his psychological stressors were relationship 
difficulties, marital separation, and work stresses.  The 
examiner did not relate any current psychiatric disease to 
service.  In 1992, he was seen for the same problems.  In 
1993, the same diagnosis was made.  An additional noted 
stressor was drug dependency.  

With regard to his increased rating claim, medical record 
were received from Lawrence E. Holland, M.D., dated from 1997 
to 1999.  These records showed that the veteran sprained his 
right Achilles and was diagnosed as also having avascular 
necrosis, among other things.  

VA records were also received.  In August 1998, the veteran 
was seen at the podiatric clinic.  It was noted that he had 
undergone McBride Akin procedures with recurrent painful 
bunions and corns.  It was also noted that he wore wider 
shoes, corn pads, and took pain medication.  The examiner 
indicated that pedal pulses were +2/4 bilaterally.  The 
veteran had bilateral hallux with well-healed osteotomies.  
Pain was noted to be present in the plantar medial 
interphalangeal joint (IPJ), hallux/medial first metatarsal 
head, and plantar lateral first metatarsal phalangeal joint 
(MTPJ).  

In February 1999, it was noted that the veteran had bunion 
deformities and wanted to schedule surgery.  In May 1999, he 
underwent this surgery on his left foot.  Two days later, the 
veteran was in pain, but there were no signs or symptoms of 
infection.  In a separate May 1999 notation, it was indicated 
that the veteran underwent foot surgery at the end of May 
1999 and was expected to remain non-weight bearing for 2-3 
weeks.  The veteran was assigned a temporary total rating 
from May 26, 1999 to August 1, 1999 for this surgery and 
convalescence.  In June and July 1999, the veteran was 
evaluated status post-surgery.  There was minimal erythema 
and swelling with no purulence or proximal streaking.  The 
hallux was exquisitely painful even to light touch at the 
osteotomy sites.  There was pain was range of motion of MTPJ.  
The veteran was instructed to use regular shoe gear and 
increase "WB" and range of motion as pain permitted.  He 
was also instructed to Ace wrap his left foot.  Right foot 
surgery was scheduled for November.  In August 1999, there 
was minimal erythema and swelling.  The scar had healed at 
the first and second toes.  There was no purulence or 
proximal streaking.  The hallux was painful upon palpation.  
There was pain on range of motion of the MTPJ.  The veteran 
was instructed to use regular shoe gear and increase "WB" 
and range of motion as pain permitted.  An August 1999 
notation indicated that the veteran was expected to have 
limited ambulation until the beginning of September 1999.  
The veteran's temporary total rating was extended to October 
1, 1999.  

In a January 2000 letter, Andrew J. Cole, M.D., indicated 
that the veteran, in pertinent part, had had bilateral foot 
reconstructive surgery.  The physician noted that the veteran 
was unable to carry out his job duties due to various 
disabilities, particularly avascular necrosis, and that his 
medical deficiency would probably last a lifetime.  

In February 2000, the veteran underwent a right bunionectomy 
and right 4th hammertoe repair.  The veteran was assigned a 
temporary total rating from February 2, 2000 to May 1, 2000 
for this surgery and convalescence.  

In a February 2000 VA letter, it was noted that in July 1998, 
the veteran had mild bunions with severe hallux abducto 
valgus bilaterally with painful corn due to the hallux, 
abutting the second toe.  In July 1998, he underwent a left 
bunionectomy with screw fixation.  The veteran had 
reconstructive left bunion surgery in May 1999.  X-rays in 
July 1999 revealed no arthritis or degenerative joint changes 
in the first metatarsal phalangeal joint.  The veteran had 
reconstructive right bunion surgery in February 2000.  It was 
noted that the veteran's progressive symptomatic foot 
condition (hallux abducto valgus with bunion) is primarily 
due to the accumulated micro trauma (wear and tear).  The 
veteran is predisposed with acquiring painful symptomatic 
foot problems due to his previous existing condition of pes 
planus (flat feet) and gastroc-soleus equinas (tight heel 
cords).  Commonly, long-term manual labor causes an insidious 
onset of progressively painful foot conditions such as 
bunions.  His sarcoidosis also is an additional factor to 
these progressively painful foot deformities and poor 
prognosis.  

In a March 2000 VA notation, it was noted that the veteran's 
right foot had a painful bunion and hammertoe which inhibited 
him from doing his job-related duties which involved 
standing, pushing, and pulling boxes.  It was indicated that 
the veteran would be recovering until approximately August 
2000.  The veteran's temporary total rating was extended to 
August 31, 2000.  

In September 2000, the veteran was afforded a VA examination.  
At that time, it was noted that the veteran wore tennis shoes 
and sandals exclusively because of foot pain.  Orthotics 
worsened the pain.  The veteran related that he had 
experienced discoloration after his surgeries as well as 
decreased plantar flexion of the great toes, despite 
exercises.  Physical examination revealed that both feet 
exhibited pes planus involving the longitudinal and 
horizontal arches with calluses only on the 5th lateral 
intraphalangeal joint.  There were no residual bunions.  The 
great toes were shorter than the second toes, allegedly post-
operatively.  There were bilateral linear and surgical scars 
4 centimeters over the first intradigital followed dorsally.  
A 5 centimeter scar was over the dorsal aspect of the great 
toe and a 6 centimeter scar was over the lateral aspect of 
the great toes bilaterally without intrinsic debility.  There 
was additionally a 1 centimeter linear surgical scar over the 
dorsal aspect of the right second toe.  There was painful 
plantar flexion to the first and second toes to 20 degrees 
with dorsiflexion to 5 degrees without discomfort and with no 
evidence of instability.  The skin was normal  The surgical 
scars were well-healed.  The impression was bilateral pes 
planus and bunionectomy.  

In November 2001, the veteran complained of having moderate 
to severe pain over the past month and 1/2.  He described the 
pain as "shocking, sharp, spasmic pain" along the bottom 
and side of the left metacarpophalangeal joint.  He related 
that he had a hard time standing more than 1 hour without 
severe pain.  There was no erythema or edema noted.  There 
was positive cicatrix of the dorsal medial and pain upon 
palpation of the dorsal medial aspect of the first 
metacarpophalangeal joint and the tibial sesamoid.  There was 
pain with dorsiflexion also of the same anatomic spots.  He 
was neurovascularly intact.  X-rays revealed signs of 
degenerative changes within the first metacarpophalangeal 
joint with bony ossicles and joint narrowing.  In addition, 
there was tibial sesamoiditis.  In December 2001, the veteran 
underwent left foot surgery.  He underwent a fusion of his 
left 1st metatarsal phalangeal joint to treat severe hallux 
rigidus which was related to service.  

The veteran was assigned a temporary total rating from 
December 27, 2001 to March 31, 2002.  

Analysis

Service Connection

In this case, the record does not show nor does he assert 
that he incurred a psychiatric disorder during combat.  Thus, 
38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for a chronic disease, 
including psychosis, if manifested to a compensable degree 
with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharged, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c); 
4.9.

The veteran has not been shown to be capable of making 
medical conclusions, thus, his statements regarding the 
etiology of any psychiatric disorder are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

A review of the record shows that the veteran was seen on one 
occasion during service for situational stress reaction.  His 
discharge examination was negative for any psychiatric 
abnormality.  He was separated from service in September 
1977.  In November 1977, he was hospitalized following a 
violent outburst toward his wife.  It was noted that the 
veteran had been out of the service since September 1977 and 
since that time, he had been involved in marital discord with 
his wife.  During his hospitalizations, the veteran underwent 
rather extensive psychological testing.  He was diagnosed as 
having passive aggressive personality with battering 
syndrome.  

Thereafter, the veteran did not complain of any psychiatric 
symptomatology for over 10 years nor was he diagnosed as 
having a psychiatric disorder.  The private medical records 
from Group Health Cooperative, dated from 1989 to 1992, show 
that in 1989, the veteran was assessed as having "phase of 
life problem or other like circumstance, marital separation, 
in personal crisis around job and life direction."  This 
problem was not attributed to service, but rather to current 
job and relationship related difficulties.  From 1991 to 
1993, the veteran was seen for diagnosed adjustment disorder.  
This adjustment disorder was not attributed by a medical 
professional to service, but rather to current job, 
relationship, and drug related difficulties.  

Thus, in sum, although the veteran asserts that he has a 
psychiatric disorder which is related to service, his opinion 
is not competent evidence.  The competent evidence of record 
consists of the medical records.  Although the veteran was 
diagnosed with a psychiatric disorder within one year of his 
separation from service, this was for a personality disorder 
which is not a disease under VA law and regulations.  The 
veteran apparently currently suffers from an adjustment 
disorder, but medical professionals have attributed this 
adjustment disorder to current personal problems and not to 
the veteran's one instance of situational stress reaction 
during service or to service otherwise.  Accordingly, an 
acquired psychiatric disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.

The Board is aware that the issue of entitlement to service 
connection for PTSD is being developed.  There has also been 
some assertion that the veteran has a psychiatric disorder 
due to a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2001).  However, the veteran has presented no 
competent evidence of PTSD and no competent evidence of any 
relationship between a psychiatric disability and a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board again notes that the post service 
diagnoses have been a personality disorder and an adjustment 
disorder.  The adjustment disorder were attributed to 
relationship difficulties and work stresses, not his feet.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 53 (1990).

Although PTSD was addressed, this decision does not 
constitute a denial by the Board.

Current Ratings

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the more recent medical findings and 
lay statements regarding the current level of the veteran's 
service-connected Disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States 
Court of Appeals for Veterans Claims ("Court) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board notes that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), in Esteban v. Brown, 6 
Vet. App. 259 (1994), stated that separate manifestations of 
the same disability may be rated individually if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping the symptomatology of the other conditions. 

At the outset, the record clearly shows that the veteran has 
had bilateral foot problems for which he has undergone 
multiple surgical procedures.  The veteran has been assigned 
temporary total ratings for his 
hospitalizations/convalescence periods for these surgical 
procedures.  The question remains whether his service-
connected left and right foot disabilities warrant ratings in 
excess of 10 percent each for the periods prior to and 
following those periods of temporary total ratings.  

The veteran's disabilities may be separately rated under 
Diagnostic Code 5280.  Currently, the veteran is receiving 
separate 10 percent ratings for each foot under this code.  
Diagnostic Code 5280 affords a maximum evaluation of 10 
percent unilaterally either for a condition after surgery 
that has involved resection of the metatarsal head or for a 
condition that is severe because equivalent to amputation of 
the great toe.  Since each of the veteran's foot disabilities 
has been assigned a 10 percent evaluation, the question is 
whether either or both of those disabilities warrants a 
higher evaluation by the criteria set out by another 
diagnostic code.

The Board observes that there are other diagnostic codes 
which may be applicable: Diagnostic Code 5281 pertaining to 
hallux rigidus and Diagnostic Code 5282 pertaining to hammer 
toes.  Diagnostic Code 5281 is rated the same as Diagnostic 
Code 5280, so another rating under that code would be 
pyramiding.  In addition, Diagnostic code 5282 only provides 
a compensable rating for hammer toes on all toes of each foot 
(for separate 10 percent ratings).  The veteran has not 
demonstrated hammertoes on all toes of either foot.  Single 
toe hammer toes are non-compensably disabling.  Therefore, 
the veteran's hammertoe deformities would not warrant 
compensable ratings.  

The veteran also has pes planus which is rated under 
Diagnostic Code 5276.  That code provides that mild acquired 
flatfoot, with symptoms relieved by built-up shoe or arch 
support warrants a noncompensable rating.  Under this 
section, moderate bilateral pes planus manifested by the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet warrants a 10 percent evaluation.  Severe 
bilateral pes planus, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use, and 
characteristic callosities warrants a 30 percent evaluation.  
Pronounced bilateral pes planus, with marked pronation, 
extreme tenderness of the plantar surface of the foot, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation, which is not improved by orthopedic shoes 
and appliances, warrants a 50 percent evaluation.

The veteran was originally rated based on pes planus.  
Although the veteran has pes planus, the record does not show 
that his pes planus is productive of moderate impairment as 
shown by the weight-bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet, bilateral or unilateral.  
The veteran has definitely experienced pain in his feet.  
However, the record demonstrates that this pain was produced 
by his painful bunions and corns in conjunction with his 
hallux valgus/hallux rigidus.  The medical evidence does not 
show that the pain is due to pes planus.  Although the 
veteran asserts that he has pain in his feet, he is not 
competent to opine as to the origin of that pain, especially 
given the fact that he has several problems with his feet.  
The medical reports of record are considered competent 
evidence and are considered to be able to assess the origin 
of the veteran's pain.  As such, even considering DeLuca and 
38 C.F.R. §§ 4.40 and 4.59, the veteran's pain has been 
considered in his ratings under Diagnostic Code 5280 and does 
not provide a basis for a separate compensable rating for 
bilateral pes planus as the pain is not due to pes planus.  

The Board has also considered the other diagnostic codes 
applicable to feet disabilities.  However, the veteran does 
not have bilateral weak foot, pes cavus, metatarsalgia, or 
malunion or nonunion of the metatarsal bones.  Therefore, the 
diagnostic codes governing ratings for those disorders are 
inapplicable.  

The Board has considered whether higher or separate ratings 
are warranted under Diagnostic Code 5284.  Under Diagnostic 
Code 5284, a 10 percent rating is assigned for moderate foot 
injuries, a 20 percent rating is assigned for moderately 
severe foot injuries, and a 30 percent rating is assigned for 
severe foot injuries.  With actual loss of use of the foot, a 
40 percent rating is assigned.  However, in this case, the 
veteran's bilateral foot disability is characterized as 
hallux valgus/hallux rigidus, status post bunionectomy, and 
pes planus.  The veteran's various foot problems have been 
evaluated based on the specific ratings for hallux valgus, 
hallux rigidus, and pes planus.  Those ratings are right on 
point.  As such, the Board finds that further evaluation 
under Diagnostic Code 5284 on an analogous basis is 
inappropriate as there are diagnostic codes specifically 
applicable to the veteran's left and right foot disabilities.  

Finally, the Board notes that the diagnostic codes for foot 
disabilities, Diagnostic Codes 5276 through 5284, do not 
include a diagnostic code specifically for limitation of 
motion of individual toes.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under appropriate 
codes.  When limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, however, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  For the purpose of 
rating disability from arthritis, multiple involvements of 
the interphalangeal, metatarsal and tarsal joints of the 
lower extremities are considered groups of minor joints, 
ratable on a parity with major joints.  38 C.F.R. § 4.45(f).  
In this case, there is an indication of arthritic 
involvement.  The veteran has degenerative joint disease of 
the left first metacarpophalangeal joint only.  However, 
there is no x-ray evidence of degenerative joint disease in 
any other joints.  Therefore, the veteran does not have 
multiple involvements of the interphalangeal, metatarsal and 
tarsal joints and a compensable rating is not warranted on 
this basis.  

The rating schedule also provides ratings under several 
diagnostic codes for scarring of the skin.  However, as the 
veteran's residual scarring is not poorly nourished, with 
repeated ulceration, tender and painful on objective 
demonstration, and/or productive of limitation of motion or 
painful motion, separate compensable ratings are not 
warranted. 

In light of the foregoing, the Board finds that ratings in 
excess of 10 percent for each foot are not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's service-connected bilateral foot 
disabilities have caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  In that regard, the 
Board acknowledges that the veteran has been hospitalized and 
thereafter had the need to recover from foot surgeries, 
however, he was compensated as being totally disabled at 
those times.  The veteran also has other disabilities, such 
as avascular necrosis, which have been found to be medially 
responsible for inhibiting his industrial abilities.  As 
such, the Board does not find that an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) is in order.

Prior to September 2000

The veteran's claim and appeal commenced prior to September 
2000.  During this period, the disability was rated as a 
single disability with bilateral involvement.  The veteran 
was also awarded a temporary total rating during the appeal.

However, the RO did not separately rate the disability until 
September 2000.  The Board is unconvinced that the veteran's 
disability changed in September 2000.  A February 2000 
statement from a VA examiner reflected that an examination in 
July 1978 disclosed mild bunions, severe hallux abducto 
valgus and a painful corn.  The condition was described as 
progressive and symptomatic.  

In essence, the RO assigned a type of a staged rating.  The 
Board is unconvinced that there has been a significant change 
and a uniform rating, excluding the period of the temporary 
total rating, is warranted.


ORDER

Separate 10 percent evaluations are granted for each foot 
prior to September 2000.  The grant is subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Service connection for an acquired psychiatric disorder, 
other than PTSD is denied.  An increased rating for left 
foot, status post bunionectomy with pes planus and scars, is 
denied.  An increased rating for right foot, status post 
bunionectomy with pes planus and scars, is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

